NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-14 is the recitation in claim 1 of a shoe sole formed of a resin composite, the resin composite comprising a non-foamed elastic body matrix composed of an elastomer and a plurality of resin foam particles dispersed in the elastic body, wherein less than 10% of the plurality of resin foam particles are in direct contact with another resin foam particle, and an average particle size D50 of the plurality of resin foam particles is 1 mm or more. 
The closest prior art references are the following: (1) Tayagaki et al. (WO 2017/014064); (2) Prissok et al. (US 2015/0252163); (3) Erb et al. (US 2005/0027025); and (4) Yamade et al. (WO 2017/094131). Because WO 2017/094131 is in Japanese, the US equivalent, US 2018/0368515, is cited below and is attached.  Because WO 2017/014064 is in Japanese, the US equivalent, which is US 2018/0208733 is cited below.
Tayagaki et al. teach a rubber composition containing hollow particles and a base rubber, and a rubber product manufactured therefrom (abstract). Expressly named examples of rubber product produced from the compositions of Tayagaki et al. include shoe soles (¶23). One of ordinary skill in the art would at once envisage a shoe sole made entirely of the composition of Tayagaki et al., given the express disclosure of shoe soles as the rubber product produced as from the compositions disclosed therein. The compositions of Tayagaki et al. are resin composites in that they comprise a base resin (i.e. resin) and foam particles dispersed therein. The base rubber includes elastomeric materials, and the base rubber is not foamed. The hollow particles are composed of a thermoplastic resin shell and a vaporizable blowing agent encapsulated therein, making the hollow resin particles foam particles which are dispersed in the base rubber. Examples of base rubber include polyolefin-based rubbers, styrene-butadiene rubbers, and thermoplastic elastomers. Alternative examples of elastomer include thermosetting elastomers such as silicone rubber and natural rubber, and urethane-rubbers, which would include polyurethane elastomers. See ¶137. There is no indication that the base rubber is foamed, and thus, the base rubber corresponds to a non-foamed elastic body matrix composed of an elastomer. The hollow particles are dispersed in the base rubber. See ¶122 and ¶263. Tayagaki et al. teach that the hollow particles may first be mixed with a liquid organic compound before being combined with the base rubber. Examples of the liquid organic compound include, for example, sealing materials or thermosetting resins. The organic liquid compound, such as thermosetting resins or sealing materials, corresponds to a binder. When the hollow particles are first mixed with an organic compound such as a thermosetting resin or sealing material before being mixed with the base rubber, the hollow particles will be bound in and adhere to the base rubber through the organic compound such as the thermosetting resin or sealing material which are coated thereto, which would appear to provide that less than 10% of the resin foam particles are in direct contact with another resin foam particle, as they are mixed with a thermosetting resin or sealing material, which would coat the microspheres, before they are combined with the base rubber. This is especially true given that Tayagaki et al. teaches the organic compound such as a thermosetting resin or sealing material is present is present in a preferable amount of from 40 to 95wt% of the combination of particles and organic compound such as a thermosetting resin or sealing material. The hollow particles will be coated with the organic compound such as a thermosetting resin or sealing material and therefore will not directly contact another particle. 
However, Tayagaki et al. teach that the mean particle size D50 of the heat-expandable particles is from 1 to 60µm (¶94). Tayagaki et al. further states that heat-expandable microspheres having a mean particle size of greater than 60 µm are expanded into particles having excessively large mean particle size which causes poor appearance of the resultant rubber products. See ¶94 of Tayagaki et al. This is a teaching away from having resin foam particles having a D50 of 1 mm or more, as required by amended instant claim 1. 
Prissok et al. teaches a hybrid material comprising a matrix of polyurethane and foamed particles of polyurethane comprised therein (abstract, ¶11 and entire reference). In embodiments of Prissok et al., the polyurethane matrix is a cured polyurethane binder or a viscoelastic (which is elastomeric) gel (¶14), which is not foamed (see entire reference, which does not disclose a foamed gel). The polyurethane may be thermoplastic polyurethane (¶13). The hybrid materials of Prissok et al. are composite materials in that they comprise a matrix and particles dispersed therein. The hybrid (composite) materials are used to produce shoe soles. See abstract. One of ordinary skill in the art would at once envisage that a shoe sole is used in a shoe. The particles have a mean diameter of from 0.1 to 10 mm (¶62). The foamed particles are preferably present in an amount of from 20% by volume or more, most preferably 90% by volume or more. See ¶85. 
Prissok et al. fail to teach that less than 10% of the foamed particles of polyurethane are in direct contact with another resin foam particle. 
Erb et al. teach shoe soles comprising a base resin or polymeric matrix and polymeric microspheres dispersed therein. See ¶39. Examples of base polymeric matrix include thermoplastic elastomers and thermoset elastomers. See ¶42. Examples of base resin include thermoplastic polyurethane, thermoset polyurethane, and styrene-based polymers, and ethylene-propylene-diene terpolymers, which are polyolefin-based elastomers. See ¶44. There is no indication that the base resin or polymeric matrix are foamed prior to expansion of the microspheres dispersed within the base resin or polymeric matrix. Thus, the shoe soles of Erb et al. are formed from a mixture of a base resin or polymeric matrix, including thermoplastic elastomers and thermoset elastomers, which are non-foamed elastomers, with a plurality of microspheres dispersed within the base resin/polymeric matrix, the combination of base resin/polymeric matrix and microspheres of which is a resin composite. The microspheres may be expanded prior to mixing with the base resin/polymeric matrix, making them foam particles. See ¶56. The shoe soles are used in a shoe. See ¶58. The microspheres may be comprised of thermoplastic resin, thermoset resin, thermoplastic elastomers, or thermoset rubbers. See ¶65. Erb teaches that the microspheres may be made of any of the polymers disclosed in Erb et al. (see ¶48). There is no limitation to the size of the microspheres. However, the microspheres of Erb et al. are preferably less than 100 µm (¶49). After exposure to heat or radiation, the volumetric expansion of the microspheres is at least 10, preferably at least 50, more preferably at least 100, and most preferably at least 200% the volume of the unexpanded microspheres. See ¶51. The amount of microspheres in the base resin or polymeric matrix is about 0.25 to about 20 pph (¶50). 
Erb fails to disclose that less than 10% of the microspheres are in direct contact with another microsphere. 
Yamade et al. teach a shoe sole member which is partially or entirely formed from a resin foam product produced by integrating resin foam particles (abstract). The resin foam particles may be integrated by using a urethane binder (¶26). The resin foam particles have a preferable size D50 (median diameter) of from 2 to 10 mm. See ¶24.
Yamade et al. fail to disclose that the foam resin particles are dispersed in a non-foamed elastic body matrix. Yamade also fail to disclose than less than 10% of the resin foam particles are in direct contact with each other. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766